Title: From James Madison to William S. Stone, 30 April 1824
From: Madison, James
To: Stone, William S.


        
          Dr. Sir
          Apl. 30. 1824
        
        I have recd. yours of the 24. & have made it the subject of a few lines to the P. as you desire. I have not written to Mr. Crawford because he will of course be in communication with the P. in relation to the different Candidates; and because I wish to limit my interference in such cases with any of them as much as possible. Accept Sir my respects & good wishes
        
          J. M.
        
      